Citation Nr: 1643526	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  12-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD) (claimed as high cholesterol), to include as due to herbicide exposure.

2.  Entitlement to an effective date earlier than August 20, 1992, for the grant of service connection for dysthymia.

3.  Whether a September 1995 rating decision that assigned an effective date of August 20, 1992, for the grant of service connection for dysthymia should be revised or reversed on the basis of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to August 1977 and from February 1983 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011, June 2012 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.

The issue of entitlement to service connection for IHD is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1995 rating decision that effectuated the Board's August 1995 grant of service connection for dysthymia, the RO granted service connection for dysthymia and assigned an effective date from August 20, 1992.  The appellant was notified of the decision in September 1995, and he did not appeal that aspect of the RO's decision (or submit new and material evidence) within the one-year appeal period.  The August 1995 rating decision became final as to the effective date of the grant of service connection. 

2.  In October 2007, the appellant submitted a freestanding claim for an earlier effective date for the grant of service connection for dysthymia.

3.  The September 1995 rating decision does not contain outcome-determinative error in applying the law extant at that time to the facts before the adjudicator.  


CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than August 20, 1992, for the grant of service connection for dysthymia is dismissed.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The September 1995 rating decision does not contain CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2012); 38 C.F.R. § 3.105(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

VA has specified duties to notify and assist a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Here, however, with respect to the claim for an earlier effective date for the grant of service connection for dysthymia, as is explained below, this matter is dismissed as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In this regard, the Court has held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

As for the issue involving a motion of CUE, VA's notification and assistance duties are not applicable to such motions.  Thus, no further consideration is necessary in this regard.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  



B.  Earlier Effective Date Claim

Pertinent Facts

In August 1995, the Board granted service connection for dysthymia.  The RO effectuated this decision in a September 1995 rating decision by granting service connection for dysthymia and assigning a 10 percent rating, effective August 20, 1992.  The Veteran appealed the assigned rating to the Board, asserting that he was entitled to a 100 percent rating.  The Board, in turn, granted an increased rating of 50 percent from August 20, 1992 to January 8, 1997 (see November 2001 Board decision), a 70 percent rating from January 8, 1997 to February 27, 2002 (see June 2003 Board decision), and a 100 percent rating from February 27, 2002 (see June 2003 Board decision).  

In October 2007, the Veteran filed a claim for an earlier effective date for the grant of service connection for dysthymia.  In this regard, he asserted that he was entitled to an effective date back to July 1991 since this is the date that he initially sought treatment with VA for his psychiatric disability.  

By letter dated in September 2011, the RO informed the Veteran that it was not able to accept a claim for an earlier effective date on a final regional office decision.  The RO further informed the Veteran that he could file a claim to revise or reverse such a decision on the basis of clear and unmistakable error.  

The RO thereafter issued a rating decision denying the Veteran's October 2007 claim for an earlier effective date for the grant of service connection for dysthymia in June 2012.  The Veteran timely perfected this appeal to the Board (see June 2012 Notice of Disagreement, February 2013 Statement of the Case (SOC), February 2013 Substantive Appeal); see 38 C.F.R. § 20.200.  

Discussion

The United States Court of Appeals for Veterans Claims (Court) has emphasized that an effective date cannot be challenged with a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, if a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal to that decision or submit new and material evidence within the one-year appeal period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156 (b), 20.201, 20.302.  Otherwise, the decision becomes final, and the only basis for challenging the effective date is a motion to revise the decision on the basis of clear and unmistakable error (CUE) in the decision assigning the effective date or in a prior decision, the reversal of which would result in an earlier effective date.  Rudd, 20 Vet. App. 296 at 299; 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105. 

The Board notes that while the appellant appealed the assigned rating of 20 percent in the September 1995 rating decision by asserting that he was entitled to a 100 percent rating, he did not appeal the RO's determination regarding the effective date of the grant of service connection, nor did he submit new and material evidence within the one year period following the issuance of the decision.  Accordingly, the September 1995 rating decision is final as to the effective date that was assigned.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1100.

It follows that in the absence of any applicable exception to the rule of finality, the Veteran's claim for an earlier effective date for the grant of service connection for dysthymia must be dismissed.  See Rudd, 20 Vet. App. at 299-300 (a freestanding claim for an earlier effective date "vitiates the rule of finality" and should be dismissed).

C.  CUE Motion

Pertinent facts show that the Veteran separated from service in April 1984 due to a personality disorder.  See DD Form 214.  In August 1992, he filed a claim of entitlement to service connection for a psychiatric disability.  He reported when filing this claim that he had not been treated for the condition for financial reasons, but that he had gone to a VA hospital and was told to just "live with it".  

In September 1995, pursuant to a Board decision in August 1995, the RO granted service connection for dysthymia and assigned a disability rating of 10 percent effective in August 1992.

The Veteran contends that he should be assigned an earlier effective date back to July 1991 for the grant of service connection for dysthymia and that the RO erred by not assigning that date.  More specifically, he asserts that on July 2, 1991, he reported to a VA medical facility requesting psychological help.  He said that he was told at that time to just "live with it" and was thus denied the psychological help that he needed at that time as well as "entitled compensation."  

With respect to effective dates, VA regulation provides that in general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. §  5110 (a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155 (a).  Such an informal claim must identify the benefit sought and be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id. 

Effective March 24, 2015, VA amended its regulations regarding claims.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  This includes eliminating the provisions of 38 C.F.R. § 3.157 which allowed for VA reports of hospitalization or examination and other medical records which could be regarded as informal claims when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Id.  Here, the Veteran filed his claim for service connection for a psychiatric disability well before March 24, 2015, so the Board has included an analysis as to informal claims, including via 38 C.F.R. § 3.157.

Notwithstanding the law and regulations regarding effective dates outlined above, this appeal is not a readjudication of the earlier effective date issue, but rather is limited to a CUE analysis of the September 1995 rating decision.  In that regard, CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

An assertion of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and, when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran in this case has not met this burden.

As noted, the Veteran asserts that the effective date assigned for his service-connected dysthymia should go back to July 1991 which is when he reported to the VAMC in Charleston, South Carolina for psychiatric treatment.  VA records on file from the Charleston VAMC do not show treatment in 1991.  Rather, the records include a June 1993 VA mental disorders examination report noting that the Veteran had not sought treatment since his discharge from the military for any psychiatric difficulties and had not received any treatment for his depression.  In terms of treatment records, the earliest treatment record on file is dated after the August 1995 decision, in December 1996.  

To be clear, the Board is in no way disputing the credibility of the Veteran's assertion that he went to the VAMC in Charleston in July 1991 for his psychiatric problems.  Rather, the Board is simply noting that the record on file in August 1995 and thereafter does not contain a VA psychiatric treatment record in July 1991.  In any event, even if such a record was on file, the Veteran still would not prevail in his claim for an earlier effective date since he was not yet service connected for a psychiatric disability in July 1991, and such treatment was not provided one year prior to his August 1992 claim.  See 38 C.F.R. § 3.157.  

The Board also notes that, in its April 2015 SOC, the RO included a discussion of the issue of the Veteran's entitlement to an earlier effective date for the assignment of a 100 percent disability rating for dysthymia with PTSD.  However, in addition to this not being the issue perfected for appeal, the Board, in a June 2003 decision, assigned the Veteran the 100 percent rating effective from February 27, 2002.  Thus, the RO does not have any authority to review that issued; i.e., a decision made by the Board.  See Winsett v. Principi, 341 F. 3d 1329 (Fed. Cir. 2003), rehearing and rehearing en banc denied (September 24, 2003) (a lower tribunal does not have authority to review a decision by a higher one), cert. denied, 540 U.S. 1082, 124 S. Ct. 943, 157 L. Ed.2d 758 (2003).  See also Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").  Accordingly, there can be no review of the Board's June 2003 decision at the RO level.  

In light of the foregoing, the Board finds that the Veteran has not alleged an error of fact or law in the September 1995 rating decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  The RO correctly applied the law in effect in September 1995 to determine the effective date of the award of service connection for dysthymia.  The Board thus concludes that there was no CUE error in the September 1995 rating decision.  The benefit of the doubt rule is inapplicable to CUE motions, and the motion must therefore be denied.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004).


ORDER

The claim for an effective date earlier than August 20, 1992, for the grant of service connection for dysthymia is dismissed.

The motion for revision or reversal of a September 1995 rating decision that assigned August 20, 1992, as the effective date for the grant of service connection for dysthymia on the basis of CUE is denied.


REMAND

The Veteran's claim for service connection for IHD (claimed as high cholesterol), to include as due to herbicide exposure, was denied in September 2011 on the basis that he was not diagnosed as having IHD.  A SOC was issued in this matter in June 2012, and a supplemental SOC (SSOC) was issued in February 2013.  38 C.F.R. §§ 19.29-19.31.  

In March 2015, the AOJ received additional VA treatment records from the Charleston, VAMC, showing treatment for various ailments from 2012 to 2015.  However, there is no subsequent SSOC that considered this evidence.  This is particularly pertinent in light of the Veteran's assertion that his medical records will show that he has IHD.  Thus, a remand is required so that this evidence may be considered by the AOJ in the first instance with appropriate notice to the Veteran.  38 C.F.R. §§ 19.31, 19.37 (2015). 

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed appropriate, re-adjudicate the issue of entitlement to service connection for IHD.  If the benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.  If a SSOC is issued, it must consider the relevant evidence added to the record since the February 2013 SSOC.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


